On Rehearing.
LAND, J.
The defendant was indicted under Act No. 226 of 1912, entitled “An act to define and punish vagrancy and providing penalties for the violation thereon.”
As stated in our previous opinion, the only bill of exception found in the record is one to the overruling of defendant’s motion for a new trial. The only basis for such motion was an allegation:
“That the state failed to prove that the party with whom defendant was alleged to have lived was a prostitute at and during the time that the defendant is alleged to have lived with her.”
[2] The trial judge in his per curiam sums up the evidence tending to show in his opinion that “the party” was a prostitute. We have no jurisdiction to review the ruling of the trial judge on the question of fact presented by the motion.
[3] The objection, made for the first time on appeal, that the record does not show that the defendant was indicted by a grand jury duly impaneled and sworn, is without merit. The indictment is in due form, and the minute entry recites that it was presented by the grand jury in open court and ordered filed and made of record. That the grand jury was duly impaneled and sworn will be presumed.
[4] The further general objection that the indictment does not sufficiently follow the verbiage of Act No. 226 of 1912 is too vague for consideration, and, moreover, comes too late.
It is therefore ordered that our former decree herein be reinstated and made the final judgment'of the court.